        Case 1:20-cv-10617-WGY Document 321 Filed 10/23/20 Page 1 of 15




                       UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF MASSACHUSETTS



MARIA ALEJANDRA CELIMEN SAVINO,
JULIO CESAR MEDEIROS NEVES, and all
those similarly situated,
                                                       Case No. 1:20-cv-10617 WGY
                    Petitioners-Plaintiffs,

               v.

STEVEN J. SOUZA,

                    Respondent-Defendant.


               MEMORANDUM OF LAW IN SUPPORT OF
  MOTION TO COMPEL COMPLIANCE WITH RULE 34 NOTICE OF INSPECTION

       Plaintiffs respectfully request that the Court compel Defendant to permit a site inspection

of the Bristol County House of Correction (“BCHOC”) facilities that are at the center of this

case. Plaintiffs requested the site inspection pursuant to Federal Rule of Civil Procedure 34 in

mid-July, but Defendant has stonewalled the inspection on specious grounds, taking the

untenable position that the conditions in which detainees are currently living are not relevant.

       Perhaps recognizing the futility of that position, Defendant has also raised purported

safety and security concerns as a backstop. In response, Plaintiffs have, on multiple occasions,

offered to negotiate and discuss protocols and conditions to ensure health, security, and safety

during the inspection. However, in keeping with his unbending approach to this litigation,

Defendant has refused to engage on these topics. Defendant’s inflexibility is at odds with the

pragmatic approach to Rule 34 inspections taken by litigants and courts in similar cases around

the country. Even during the current pandemic, courts have recognized the need for, and are

routinely permitting inspections of detention facilities. See, e.g., Chunn v. Edge, No. 20-cv-1590


                                                 1
        Case 1:20-cv-10617-WGY Document 321 Filed 10/23/20 Page 2 of 15



(RPK), Order, ECF No. 45 (E.D.N.Y. Apr. 15, 2020) (attached as Ex. A); Braggs v. Dunn, No.

2:14-cv-00601 (MHT), Order, ECF No. 3000 (M. D. Ala. Oct. 1, 2020) (attached as Ex. B). 1 In

fact, ICE’s own policies allow for continued inspections during this time. Far from endangering

health and safety, these inspections advance public health by allowing independent oversight

conducted pursuant to pre-determined conditions that ensure the health and safety of all

involved.

        For these reasons, and as explained in further detail below, Plaintiffs respectfully request

pursuant to Federal Rule of Civil Procedure 37(a)(3)(B)(iv) that the Court compel Defendant to

allow their Rule 34 site inspection.

                                           BACKGROUND

        The inspection would encompass the congregate living conditions that are at the heart of

this litigation. These conditions are at the forefront of Plaintiffs’ complaint, were a primary

focus of the parties’ briefing in connection with Plaintiffs’ successful motion for a preliminary

injunction, and have been central to the Court’s key orders in this case. 2

        Following the conclusion of the preliminary injunction proceedings, the parties began

formal discovery. On July 14, 2020, Plaintiffs served the Request for Inspection. See Pls.’

Requests for Inspection (Ex. C). It seeks to enable Plaintiffs to inspect areas of the BCHOC




1 References to Exhibits herein refer to the Exhibits attached to the attorney Declaration of Andy
O’Laughlin accompanying this Memorandum.
2 See, e.g., Mem. & Order, ECF No. 64, at 4-5 (class certification order) (detailing physical layout of

facility and noting “challenge of social distancing in BCHOC”); id. at 21 (noting “a common question of
law and fact in this case is whether the government must modify the conditions of confinement – or,
failing that, release a critical mass of Detainees – such that social distancing will be possible ….”); Mem.
of Decision, ECF No. 175, at 4 (preliminary injunction order) (noting that “the gravamen of the complaint
was that the facility was simply too crowded to practice social distancing … and that the conditions were
otherwise unhygienic….”); id. at 22 (“Were it not for the Court’s bail orders and preliminary relief – all
of which expire upon a ruling on the merits, and thus cannot decide the merits – the Detainees would be
packed together in close quarters where social distancing is impossible.”).


                                                     2
       Case 1:20-cv-10617-WGY Document 321 Filed 10/23/20 Page 3 of 15



facility to which detained class members have access and to which staff members who come into

contact with detained class members have access.

       On July 23, 2020, Defendant’s counsel emailed Plaintiffs’ counsel stating that Defendant

had unspecified “issues/objections” with the request and inquiring what Plaintiffs expected to

accomplish with the inspection. See Ex. D. Plaintiffs’ counsel explained that an inspection of

the facility was “fundamental to [their] claims” as it would allow them to “see and document the

conditions and layout” in which detained class members are being held. Id. The information

Plaintiffs have received to date regarding the actual on-the-ground conditions at BCHOC has

been entirely secondhand, coming either through representations by Defendant or piecemeal via

the accounts of individual class members. Plaintiffs need to conduct an inspection so they can

get a complete view of the facility conditions and record photographic and video evidence to

allow the Court to do the same.

       Defendant’s response to the Rule 34 Requests for Inspection was due on August 13, 2020

but the deadline passed without reply. On August 19, 2020, Defendant contacted Plaintiffs to

request that the deadline be extended. Plaintiffs agreed to extend the deadline to August 21,

2020, but again, no response was received on that date. Later that month, the parties spoke by

phone and Defendant expressed concern that the inspection may raise security as well as health

and safety concerns. Plaintiffs made clear that they were willing to consider reasonable

limitations to mitigate any such concerns and invited Defendant to propose potential conditions.

       On September 4, 2020, Defendant served objections to Plaintiffs’ requests, which

amounted to a wholesale denial of Plaintiffs’ request. See Def.’s Response to Requests for

Inspection, attached as Ex. E (“Defendant’s Response to Inspection”). In the cover email,

Defendant’s counsel acknowledged that Plaintiffs were “open to limiting the time, number of




                                                3
        Case 1:20-cv-10617-WGY Document 321 Filed 10/23/20 Page 4 of 15



people and (maybe) the areas to be inspected . . . .” See Ex. F. Nonetheless, Defendant’s

counsel stated that he did not believe there were any set of limitations or conditions that

Defendant would be willing to accept as an inspection would be “an enormous intrusion” that

would impose “many risks and burdens.” Id. Defendant’s formal response followed suit,

asserting that an inspection would “impinge facility security” and “could be used to facilitate a

jail break or escape.” Defendant’s Response to Inspection, at 1, 2 (Ex. E).

       Plaintiffs responded via email reiterating their offer to negotiate protocols for their visit

that would address Defendant’s concerns and mitigate any risks. See Ex. F. In subsequent

discussions over the phone, Defendant declined Plaintiffs’ standing offer to negotiate conditions

and instead stated that he would seek a Protective Order to block the inspection. Defendant has

not filed a motion seeking a Protective Order nor has he relented in his refusal to permit an

inspection, leaving Plaintiffs no choice but to file this motion to compel.

                                          ARGUMENT

A.     Plaintiffs Should Be Allowed To Conduct A Rule 34 Site Inspection Accompanied
       By Appropriate Health And Safety Protocols

       The scope of discovery under Federal Rule of Civil Procedure 26 is broad. “Parties may

obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case.” In re Intuniv Antitrust Litig., No. 16-cv-

12396-ADB, 2018 WL 6590616, at *2 (D. Mass. Dec. 14, 2018) (quoting Fed. R. Civ. P.

26(b)(1)). Unless limited by the court, any document or thing that is relevant to the claim or

defense of any party may be inspected pursuant to Rule 34 except where privileged or not

proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1); Fed. R. Civ. P. 34(a)(2); see

also Chunn v. Edge, ECF No. 45, at 2 (Ex. A) (“[A]ny document or thing that is relevant to the

claim or defense of any party may be inspected pursuant to Rule 34 unless it is privileged, or it



                                                  4
         Case 1:20-cv-10617-WGY Document 321 Filed 10/23/20 Page 5 of 15



has been prepared in anticipation of litigation or for trial, or it reveals facts known and opinions

held by experts, or there are special reasons why inspection would cause annoyance,

embarrassment, oppression, or an undue expense burden.”) (citing Charles Alan Wright et al.,

Federal Practice and Procedure § 2206 (3d ed. 2020)).

         Rule 34 specifically permits entry onto designated land or other property possessed or

controlled by the responding party to “inspect, measure, survey, photograph, test, or sample the

property or any designated object or operation on it.” Fed. R. Civ. P. 34(a)(2). Where the

opposing party fails to give the requested access, the moving party may seek an order compelling

such access. Fed. R. Civ. P. 37(a)(3)(B)(iv) (“A party seeking discovery may move for an order

compelling an answer, designation, production, or inspection . . . [if opposing party] fails to

respond that inspection will be permitted – or fails to permit inspection – as requested under Rule

34.”).

         “The party seeking to compel an inspection under Rule 34 has the initial burden of

establishing that its request satisfies the relevance requirements of Rule 26(b)(1). Following that

showing (or if relevance is plain from the face of the request), the party who resists discovery

then has the burden to show that discovery should not be allowed, and carries the ‘heavy burden

of clarifying, explaining, and supporting its objections.’” Safeco Ins. Co. of Am. v. Monroe, No.

EDCV 15-1471-RGK, 2016 WL 7486611, at *2 (C.D. Cal. Jan. 11, 2016) (internal citation

omitted). See also Lenard v. Sherwin-Williams Co., No. 2:13-CV-2548 KJM AC, 2015 WL

854752, at *1 (E.D. Cal. Feb. 26, 2015) (same).

         If access for inspection is granted, the parties (or the court) may decide the terms and

conditions under which the inspection must take place. See, e.g., McConnell v. Canadian Pac.




                                                  5
        Case 1:20-cv-10617-WGY Document 321 Filed 10/23/20 Page 6 of 15



Realty Co., 280 F.R.D. 188, 192–96 (M.D. Pa. 2011) (considering the scope of discovery in

granting an inspection of property).

        1.      The BCHOC Immigration Facilities Are Relevant To This Action

        There can be no question that the BCHOC facilities are relevant to this litigation. As the

Court has observed, “[t]he gravamen of [Plaintiffs’] complaint [is] that the facility [is] simply

too crowded to practice social distancing in accordance with ubiquitous medical advice,

[Complaint] ¶¶ 67-68, and that the conditions [are] otherwise unhygienic, id. ¶ 70.” Mem. of

Decision, ECF No. 175, at 4. 3 The physical layout of BCHOC, the density of the population,

and the inability to socially distance have all been central to the Court’s key rulings in this case,

see supra at n. 1, and will necessarily be front-and-center in the upcoming trial.

        Despite all of that, Defendant perplexingly argues that an inspection of the BCHOC

facilities is not relevant because this lawsuit is “not about conditions of confinement.” See

Defendant’s Response to Inspection, at 2 (Ex. E). The Court has already definitively rejected

this position. When Defendant made the same argument in opposing Plaintiffs’ preliminary

injunction motion, the Court noted differing First Circuit authority on whether habeas actions are

limited to the fact or duration of confinement, but went on to hold:

        Even were habeas actions so limited, the Detainees have styled their action as both a
        habeas petition under 28 U.S.C. § 2241 and a complaint seeking declaratory and
        injunctive relief. Pet. 1. That being so, a cause of action for equitable relief relating to
        their conditions of confinement is available wholly apart from habeas.

Mem. of Decision, ECF No. 175, at 8 (emphasis in original) (citing Simmat v. U.S. Bureau of
Prisons, 413 F.3d 1225, 1231-33 (10th Cir. 2005)). 4

3 Indeed, the first paragraph of Plaintiffs’ complaint describes their action as “a request for immediate
relief on behalf of…civil immigration detainees…who are at imminent risk of contracting COVID-
19…[due to] the unsafe, congregate conditions in which [they] are being held.” Compl., ECF No. 1, ¶ 1
(emphasis added).
4 Although this Court therefore did not specifically rule as to the scope of challenges in habeas

proceedings, the Court has previously agreed with Plaintiffs’ position that “although a habeas petition is
typically suitable only to challenge the ‘fact or duration’ of incarceration, some conditions of confinement


                                                     6
        Case 1:20-cv-10617-WGY Document 321 Filed 10/23/20 Page 7 of 15




        This case is therefore squarely focused on the health and safety hazards posed by

Plaintiffs’ confinement in the congregate living quarters at BCHOC during the COVID-19

pandemic. An inspection is necessary to allow Plaintiffs to assess these conditions, including

Defendant’s purported health and safety measures as the case heads towards trial. Plaintiffs need

to be able to assess, among other things, class members’ ability to practice social distancing

within the facility, sanitation and cleaning practices at the facility as they pertain to minimizing

the risk of transmission of COVID-19, and the risk that the virus will spread from one area of

BCHOC to another as staff members cross into the immigration facilities. The Court has made

clear that these will all be central issues at trial. See Mem. of Decision, ECF No. 175, at 21

(“There is little doubt that the Detainees would likely demonstrate at trial a substantial risk of

serious harm to their health arising from their conditions of confinement amidst the COVID-19

outbreak.”). This more than satisfies the relevance requirements of Rule 26(b)(1).

        Defendant claims that a site visit is unnecessary as it has already provided “extensive

diagrams, photographs, video and measurements of the immigration detention facilities.”

Defendant’s Response to Inspection, at 1 (Ex. E). However, the discovery provided to date is

limited, selective, and outdated. At earlier stages in these proceedings, the parties each relied on

drawings of the facility to help assess detainees’ ability to social distance. See Exhibits. B, C, D

to Shin Decl., ECF No. 91-6; see also Def.’s Memo in Supp. of Their Motion to Stay Further

Release, ECF No. 83-3. While such limited evidence may have been sufficient given the




claims are appropriately brought as habeas petitions.” See Fox v. Lappin, 441 F. Supp. 2d 203, 205
(citing Kane v. Winn, 319 F. Supp. 2d 162, 214 (D. Mass. 2004) (“Looking at both state and federal
prisoner cases, there are many indications that habeas will in fact lie for certain conditions of confinement
claims.”)).


                                                     7
        Case 1:20-cv-10617-WGY Document 321 Filed 10/23/20 Page 8 of 15



exigencies at the time, it is plain that more formal discovery of the type expressly contemplated

by the Federal Rules is now necessary as the case proceeds to trial.

        The best way to evaluate the current on the ground reality of class members’ detention is

to be on the ground. As such, an onsite inspection of BCHOC facility conditions is not only

directly relevant to Plaintiffs’ claims, it is necessary to effectively litigate their challenge to the

unsafe and unhygienic conditions of class members’ continued confinement at BCHOC. 5

        2.      Defendant’s Safety and Security Objections Can Be Effectively Addressed

        Given the clear relevance of a site inspection to Plaintiffs’ claims, Defendant “has the

burden to show that discovery should not be allowed, and carries the ‘heavy burden of clarifying,

explaining, and supporting its objections.’” Lenard, 2015 WL 854752, at *1. Defendant cannot

shoulder this heavy burden. Defendant points to purported safety and security objections but has

not provided any fulsome explanation or support for his position. Moreover, Defendant’s

concerns can be addressed via an appropriately drawn order limiting the time, scope, and manner

of Plaintiffs’ site visit. None of these concerns justify Defendant’s wholesale refusal to

meaningfully engage with, let alone facilitate, Plaintiffs’ request to exercise their discovery

rights under Rule 34.

        Defendant’s position that there are no possible conditions that would enable a safe and

productive site visit is untenable and flies in the face of (a) longstanding precedent allowing

inspections of prison facilities and conditions of detention under Rule 34; (b) recent court orders

granting plaintiffs access to evaluate conditions at detention facilities during the COVID-19


5 In fact, Defendant has previously argued that Plaintiffs’ expert opinions should be discounted in
instances when the experts did not have access to current conditions at the facility. See, e.g., Def.’s
Mem. Regarding the Appropriate Level Of Detainee Population, ECF No. 214, at 4 (criticizing “the
general opinion of doctors, who either had never been to BCHOC or not been there recently”). Defendant
cannot attempt to undermine Plaintiffs in this manner while simultaneously denying Plaintiffs’ right to
inspect the facilities.


                                                    8
        Case 1:20-cv-10617-WGY Document 321 Filed 10/23/20 Page 9 of 15



pandemic using negotiated safety protocols; and (c) ICE’s own internal policies, which continue

to allow site visits during the pandemic by prison overseers. These precedents provide a rubric

for how the Defendant could allow Plaintiffs the access they seek without compromising public

health, security, or safety.

        Defendant’s hyperbolic claim that a site visit would “impinge facility security” and that

there “is too great a risk that the information could be used to facilitate a jail break or escape”

amount to a black and white argument that would effectively rewrite Rule 34 to forever exclude

inspections of detainment facilities. Defendant’s Response to Inspection, at 1, 2 (Ex. E).

Nothing in the rule or caselaw supports such overreach. Indeed, Rule 34 inspections of prison

facilities are regularly allowed. See, e.g., United States v. Erie Cty., NY, No. 09-CV-849S, 2010

WL 986505, at *2 (W.D.N.Y. Mar. 17, 2010) (allowing inspection of a holding center and

stating that “Rule 34, like all federal discovery rules, is to be liberally construed”); Coleman v.

Schwarzenegger, No. C01-1351 TEH, 2007 WL 3231706, at *1 (E.D. Cal. Oct. 30, 2007)

(broadly construing Rule 34 to allow plaintiffs’ experts to confer with prison staff during

inspection).

        Far from giving the government carte blanche to close prison doors to outside overseers,

the global COVID-19 pandemic makes the need for outside visibility into the on the ground

reality at detention facilities all the more important. Accordingly, district courts have continued

to grant access to detention facilities for inspections during the pandemic, including in cases like

this, where parties have challenged immigration detention in light of the health and safety risks

posed by COVID-19. For example, in Chunn v. Edge, plaintiffs brought a constitutional

challenge to the conditions of confinement at the Metropolitan Detention Center (“MDC”) in

Brooklyn, New York. See Chunn v. Edge, ECF No. 45, at 1 (Ex. A). Rejecting objections




                                                  9
          Case 1:20-cv-10617-WGY Document 321 Filed 10/23/20 Page 10 of 15



similar to those raised by the Defendant here, Judge Kovner concluded that visiting the facility

would be “the best way for [petitioners] to gain an accurate understanding of the conditions

there.” Id. at 2.

          Judge Kovner acknowledged respondent’s concerns for safety but noted that “site

inspections [had] been conducted . . . on at least several occasions in recent years, without any

evident disruption of operations.” Id. at 2-3. She further ruled that, “firsthand observation of

conditions at the MDC is likely to yield information that could not be readily obtained through

secondhand accounts.” Id. at 4. Additionally, the court explained that (as Plaintiffs argue here)

“[i]nstead of prohibiting petitioners from performing an inspection, the parties (or the Court, if

necessary) should adopt limits on the inspection that minimize its burden on the facility.” Id. at

3.

          The middle district of Alabama recently reached a similar conclusion. In Braggs v.

Dunn, Judge Myron Thompson agreed with experts for both plaintiffs and defendants that “site

visits are an essential part of assessing the provision of medical and mental-health care in

prisons.” Braggs v. Dunn, No. 2:14-cv-00601 (MHT), ECF No. 3000, at 3 (Ex. B). Judge

Thompson further concluded that, in light of the precautions the inspectors planned to take, the

“minimal risk of transmission of COVID-19 to the staff and prisoners” was “greatly outweighed

by the plaintiff prisoners’ need to gather evidence . . .” and that “document review is not a viable

substitute for site inspections, as one must determine whether the documents reflect reality.” Id.

at 4-6.

          The logic underlying the rulings in Chunn and Braggs has been applied in other COVID-

19 detention cases in which the parties have submitted joint documents setting forth protocols for

inspection. See, e.g., Coreas v. Bounds, No. 20-cv-00780-TDC, Order Regarding Health




                                                 10
       Case 1:20-cv-10617-WGY Document 321 Filed 10/23/20 Page 11 of 15



Inspection Mandate and Visiting Protocol, ECF No. 159 (D. Md. July 30, 2020) (attached as Ex.

G); see also Garcia v. Wolf, No. 20-cv-00821, Agreed Inspection Protocol, ECF No. 58 (E.D.

Va. Aug. 18, 2020) (attached as Ex. H).

       In addition to being at odds with a number of recent district court decisions and joint

stipulations around the country, Defendant’s objection to allowing Plaintiffs any sort of onsite

inspection flies in the face of ICE’s own internal policies, which throughout the COVID-19

pandemic have allowed for external oversight of facilities in which immigration detainees are

held. See U.S. Immigration and Custom Enforcement, ICE Guidance on COVID-19, Visitation

at Detention Facilities, https://www.ice.gov/coronavirus (last visited Oct. 21. 2020) (“Members

of Congress, Congressional Member Delegations (CODELs), and Congressional Staff

Delegations (STAFFDELs) [] will not be prevented from accessing facilities for the purpose of

conducting oversight.”). Indeed, ICE has already developed and is currently using protocols that

facilitate continued external access to its facilities during the pandemic while still protecting

health and safety. See id. (“To safeguard visitors, detainees, ICE and facility staff, congressional

visitors may be subject to special screening procedures congruent with staff facility entry

screening. Congressional visitors should be advised of standard hygiene practices to help

prevent the spread of disease (i.e., washing hands, avoiding close contact) and should be made

aware of available hand washing stations within the facility.”). Moreover, other inspections of

BCHOC facilities by outside parties have continued despite the pandemic. See, e.g., Letter from

the Massachusetts Department of Public Heath to Steven Souza, dated July 8, 2020 (attached as

Exhibit I) (detailing findings of on-site investigation conducted during the COVID-19

pandemic).




                                                 11
       Case 1:20-cv-10617-WGY Document 321 Filed 10/23/20 Page 12 of 15



        Given Defendant’s unwillingness to compromise and engage on the topic despite the

great weight of authority outlined above, Plaintiffs are attaching herewith a draft site inspection

order for the Court’s consideration that includes a set of proposed health and safety precautions

(Plaintiffs’ “Proposed Order”).

        As this Court has previously admonished, “[t]he exigencies of the moment demand

flexibility.” See Mem. of Decision, ECF No. 175, at 24. Plaintiffs stand ready to be flexible in

designing a site visit consistent with protocols outlined in ICE’s own policies and other orders

granting similar facility inspection requests in suits around the country. Yet, Defendant

continues its unwillingness to come to the table, opting instead to take uncompromising

positions, “[w]here elasticity is vital, they are rigid.” Id. at 25. In the face of this inflexibility

and for the reasons stated above, Plaintiffs ask that the Court issue an order compelling

Defendant to allow a Rule 34 inspection to be conducted in accordance with the set of health and

safety precautions laid out in Plaintiffs’ Proposed Order.

                                           CONCLUSION

        For the foregoing reasons, Plaintiffs respectfully request, pursuant to Federal Rule of

Civil Procedure 37(a)(3)(B)(iv), that the court enter their Proposed Order to facilitate a Rule 34

inspection of the BCHOC facilities.




 October 23, 2020                                     Respectfully Submitted,

                                                      -/s/ Andy O’Laughlin                               -
                                                      Oren Sellstrom (BBO #569045)
                                                      Oren Nimni (BBO #691821)
                                                      Lauren Sampson (BBO #704319)
                                                      Ivan Espinoza-Madrigal†
                                                      Lawyers for Civil Rights
                                                      61 Batterymarch Street, 5th Floor



                                                   12
Case 1:20-cv-10617-WGY Document 321 Filed 10/23/20 Page 13 of 15



                                Boston, MA 02110
                                (617) 988-0606
                                onimni@lawyersforcivilrights.org

                                Michael Wishnie (BBO #568654)
                                Muneer I. Ahmad†
                                Sarah Zampierin†
                                Jerome N. Frank Legal Services Organization
                                P.O. Box 209090
                                New Haven, CT 06520
                                Phone: (203) 432-4800
                                michael.wishnie@ylsclinics.org

                                Lisa Pirozzolo (BBO #561922)
                                John J. Butts (BBO #643201)
                                Vinita Ferrera (BBO #631190)
                                Felicia Ellsworth (BBO #665232)
                                Nicole M.F. Dooley (BBO #690539)
                                Andy O’Laughlin (BBO # 691836)
                                Annaleigh Curtis (BBO #696165)
                                Michael Brown (BBO #695276)
                                Rama Attreya (BBO #699395)
                                Gary Howell-Walton (BBO #705470)
                                Elizabeth Driscoll (BBO # 705302)
                                Mikayla Foster (BBO # 705360)
                                Wilmer Cutler Pickering Hale and Dorr LLP
                                60 State Street
                                Boston, MA 021009
                                lisa.pirozzolo@wilmerhale.com
                                †
                                    Admitted pro hac vice




                               13
       Case 1:20-cv-10617-WGY Document 321 Filed 10/23/20 Page 14 of 15



                       CERTIFICATE OF COMPLIANCE WITH
               FED. R. CIV. P. 37(a)(1) AND LOCAL RULES 7.1 AND 37.1

       I, Andy O’Laughlin, hereby certify pursuant to Fed. R. Civ. P. 37(a)(1) and Local Rules

7.1(a)(2) and 37.1(b) that counsel in this matter have held discovery conferences by telephone

and email exchange over an extended period of time from July 14, 2020 through October 23,

2020, in order to determine whether the disputed issues, as articulated in the above Memorandum

of Law, could be resolved, but no agreement was reached.


October 23, 2020                                           -/s/ Andy O’Laughlin                  -
                                                           Andy O’Laughlin




                                               14
       Case 1:20-cv-10617-WGY Document 321 Filed 10/23/20 Page 15 of 15



                                      CERTIFICATE OF SERVICE

       I hereby certify that, on October 23, 2020 a copy of the foregoing document was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by email to all parties by operation of this court’s electronic filing system or by

mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.

Parties may access this filing through the court’s CM/ECF system.


October 23, 2020                                               -/s/ Andy O’Laughlin                  -
                                                               Andy O’Laughlin




                                                  15
